Case 2:20-cv-00078-JRG Document 76-2 Filed 12/11/20 Page 1 of 3 PageID #: 2146
                                           EXHIBIT A

Writer’s Direct Dial: 214-785-6683
Writer’s Email: hpalmer@bcpc-law.com




                                          November 30, 2020

VIA EMAIL

Robert N. Kang
Warren Lex LLP
2261 Market Street, No. 606
San Francisco, CA
kang@warrenlex.com

         Re:       Cellular Communications Equipment LLC v. HMD Global Oy, Case No. 20-78
                   (E.D. Texas)

Dear Robert:

This letter is in response to your November 13 letter discussing CCE’s document production. Below
are responses to each category of documents discussed in that letter. Consistent with the discussion
below, CCE will make a production this week.

    •    Any infringement contentions concerning the Asserted Patent.
             o CCE will produce all non-confidential infringement contentions from previous
                 matters that it identified after a reasonable search. However, CCE will not be
                 producing infringement contentions that contain confidential information of prior
                 defendants.
    •    Any alleged prior art or invalidity contentions concerning the Asserted Patent.
             o CCE does not believe this category of documents is relevant to any claim or defense
                 since HMD has not answered and thus not raised a defense of invalidity. In the event
                 that HMD does raise a defense of invalidity, CCE will produce any non-confidential,
                 responsive documents within a reasonable time after HMD raises such defense.
    •    Any depositions concerning the Asserted Patent including depositions of any named
         inventor of the Asserted Patent.
             o CCE will produce all documents related to this category that it identified after a
                 reasonable search. However, CCE will not be producing documents related to this
                 category that include confidential information of prior defendants.
    •    Documents produced by CCE in any prior or ongoing litigation relating to the Asserted
         Patent.
             o Documents in CCE’s possession, custody, or control related to this category were
                 produced      with      Bates     numbers       CCE_HMD_000001-001500              and
                 CCE_HMD_001683-001693.
    •    Discovery responses and expert reports provided by CCE, or expert reports relating to
         invalidity provided to CCE, in any prior or ongoing litigation relating to the Asserted Patent.
Case 2:20-cv-00078-JRG Document 76-2 Filed 12/11/20 Page 2 of 3 PageID #: 2147

Robert N. Kang
Page 2


           o CCE does not believe this category of documents, as it relates to validity, is relevant
                to any claim or defense since HMD has not answered and thus not raised a defense
                of invalidity. In the event that HMD does raise a defense of invalidity, CCE will
                produce any non-confidential, responsive documents within a reasonable time after
                HMD raises such defense. Further, CCE will not produce expert reports or discovery
                responses that contain confidential information or prior defendants. CCE otherwise
                did not locate documents related to this category after a reasonable search.
   •   Documents related to all manufacture, use, sales, offers to sell, and importation of any
       device that practices any invention of the Asserted Patent, and any practicing of any of the
       claims of the Asserted Patent that are method claims, including the dates of all such
       activities.
           o After a reasonable search, CCE did not identify documents related to category.
   •   Documents relating to non-infringing alternatives to any claim of the Asserted Patent.
           o CCE will not be producing documents that contain confidential information of prior
                defendants. After a reasonable search, CCE identified no non-confidential
                documents related to this category.
   •   Design documents, proof-of-concept documentation, prototypes, schematics, CAD files, or
       the like.
           o After a reasonable search, CCE did not identify any documents related to this
                category.
   •   Documents relating to any implementation of any software related to the subject matter of
       the patent-in-suit that were in the possession of the inventors on or around the alleged time
       of the invention.
           o After a reasonable search, CCE did not identify any documents related to this
                category.
   •   Documents relating to any predecessor assignee valuation of the Asserted Patent including
       but not limited to any valuation by Nokia Corporation.
           o CCE previously produced documents related to this category, bearing Bates
                numbers CCE_HMD_001501-001670.
   •   Documents relating to any interest retained by any third party including, for example, any
       interest held by Acacia Research Group LLC.
           o No such documents exist.
   •   Documents relating to the June 4, 2020 assignment of a security interest in the Asserted
       Patent to Starboard Value Intermediate Fund LP “as collateral agent for certain buyers,”
       including the incorporated “Pledge and Security Agreement” of the same date.
           o CCE will produce documents related to this category.

I trust that these responses have addressed your concerns regarding CCE’s document production.
However, should you have further reason to continue this discussion, CCE is willing to meet and
confer.
Case 2:20-cv-00078-JRG Document 76-2 Filed 12/11/20 Page 3 of 3 PageID #: 2148

Robert N. Kang
Page 3


                                    Regards,




                                    Hunter S. Palmer
